Citation Nr: 0328696	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and pending before VA on that 
date.  Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002).  Because the appellant's claim was filed in April 
2001, the VCAA is applicable to her claim.

In a June 2002 notice the RO informed the appellant of the 
provisions of the VCAA, the evidence required to substantiate 
his claim, and the relative responsibilities of the appellant 
and VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In that notice the 
RO also informed the appellant that he should submit the 
necessary information and/or evidence by August 18, 2002 
(within 60 days of the notice).  In a decision issued on 
September 22, 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period shown in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The veteran maintains that he should be awarded special 
monthly pension due to his need for regular aid and 
attendance or upon housebound status.  A review of the record 
reveals that the veteran was examined by a VA physician in 
May 2002.  This physician indicated that the veteran required 
assistance with activities of daily living such as feeding, 
bathing, and dressing.  This physician further noted that the 
veteran required the services of a home health aid, personal 
care attendant or assistance of a family member, and that the 
veteran was effectively homebound.  The veteran was examined 
by a another VA physician in July 2002.  The second physician 
indicated that the veteran was able to feed and clothe 
himself, walk outside unassisted, and drive on occasion.  
However, this physician noted that he did not have the 
veteran's claims file for review.

Since there are conflicting medical opinions, and since one 
of the opinions was made without review of the veteran's 
claims file.  The Board is of the opinion that another 
examination of the veteran is necessary.  This examination 
should include a review of the veteran's medical history and 
resolve any conflicting medical opinions.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002). 

2.  The RO should schedule the veteran 
for a VA examination.  After reviewing 
the veteran's medical records, including 
the May and July 2002 examination 
reports, the examiner should be requested 
to identify any specific activities the 
veteran is unable to perform, such as 
feeding himself, fastening his clothes, 
bathing, shaving or attending to the 
needs of nature by himself.  Further, the 
examiner must identify any ways in which 
the veteran is unable to protect himself 
without assistance from the hazards or 
dangers incident to his daily 
environment.  A complete rationale for 
all opinions expressed should be 
provided.  Such opinions should be based 
on consideration of all currently 
identified disabilities.  

3.  The RO should then review the claims 
file to ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  When the above action has been 
accomplished, the RO should re-adjudicate 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.



The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




